                  Case 1:18-cr-00767-VM Document 124
                                                 122 Filed 03/27/20
                                                           03/25/20 Page 1 of 2




                                 QUIJANO ENNIS & SIDERIS
                                        ATTORNEYS AT LAW
                                         40 FULTON STREET
                                              FLOOR 23
                                     NEW YORK, NEW YORK 10038

                                      TELEPHONE: (212) 686-0666
                                         FAX: (212) 686-8690

                                                                                   3/26/2020
      Peter Enrique Quijano
      Nancy Lee Ennis
      Anna N. Sideris
                                                                  March 25, 2020
      VIA ECF

      The Honorable Victor Marrero
      United States District Judge
      Southern District of New York
      Daniel Patrick Moynihan U.S. Courthouse
      500 Pearl Street
      New York, New York 10007

      Re:       United States v. Damir Pejcinovic, 18 Cr. 767 (VM)

      Dear Judge Marrero:

             We are the attorneys for Damir Pejcinovic, in the above-referenced matter.
      On March 25, 2020, the Defendant is scheduled to provide the Court with an
      Update as to the Defendant’s Competency. As a result of the COVID-19 Crisis,
      access to, and transportation of the Defendant has not been possible; and at this
      point it unknown when access to and transportation of inmates will resume.
      Accordingly, it is respectfully requested that Counsel be permitted to Update the
      Court as to the Defendant’s Competency within a three (3) days of when the
      Defendant is examined by a Defense Expert. Your Honor’s attention to and
      consideration of this submission is, as always, greatly appreciated.


                                                      Respectfully submitted,

                                                      Peter E. Quijano

                                                      Peter Enrique Quijano
3/26/2020
         Case 1:18-cr-00767-VM Document 124
                                        122 Filed 03/27/20
                                                  03/25/20 Page 2 of 2
Honorable Victor Marrero, U.S.D.J.
March 25, 2020

                                           Anna N. Sideris



cc:    A.U.S.A. Andrew Chan (by ECF and email)
       A.U.S.A. Margaret Graham (by ECF and email)




                                       2
